Citation Nr: 0126542	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  93-08 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right shoulder injury, currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a laceration of the left fourth finger, 
currently evaluated as zero percent disabling.

3.  Entitlement to service connection for a left shoulder 
disorder secondary to a service-connected right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to December 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that increased the rating of the 
veteran's service-connected right shoulder disability to 20 
percent.  This matter is also on appeal from a December 2000 
rating decision of the RO that denied an increased 
(compensable) rating for residuals of a laceration of the 
left fourth finger and service connection for a left shoulder 
disorder secondary to a service-connected right shoulder 
disability. 

During an August 2001 travel board hearing the veteran 
testified that he experienced numbness in his right shoulder 
and tingling in his arm that he believed was related to his 
service-connected right shoulder disability.  To the extent 
that these statements raise the issue of service connection 
for a nerve disorder secondary to a service-connected right 
shoulder disability, it is referred to the RO for 
adjudication.

This case was remanded by the Board for additional 
development in January 1995 and May 1998.  That development 
was undertaken and the case has been returned to the Board.



FINDINGS OF FACT

1.  The veteran's right shoulder disability is manifested by 
no more than unfavorable ankylosis without nonunion or loss 
of the humeral head.

2.  The veteran's left fourth finger disability is manifested 
by trigger finger, limitation of motion, and weakness without 
extremely unfavorable ankylosis.

3.  It is at least as likely as not that the veteran's right 
shoulder disorder is etiologically related to his service-
connected right shoulder disorder.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of a 
right shoulder injury have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5200 (2001).

2.  The criteria for a 10 percent rating for residuals of a 
laceration to the left fourth finger have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.21, 4.73, Diagnostic Code 5309 (2001).

3.  A left shoulder disorder is proximately due to service-
connected residuals of a right shoulder injury.  38 U.S.C.A. 
§ 1110, 5102, 5103, 5103A, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. § 3.310(a) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim .  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

Although the RO did not explicitly consider the provisions of 
the VCAA, the veteran was given notice in rating decisions 
and the statements of the case of the relevant laws and 
regulations, and provided the precise language of all of the 
criteria for the diagnostic codes under which his service-
connected left ring finger and right shoulder disabilities 
are evaluated and he was notified of evidence needed to 
establish service connection for his left shoulder disorder.  
He was also informed of the evidence necessary to 
substantiate his claims through the discussion at the 
hearings and in the Board's remands.  As a result, the 
veteran has been fully informed of what additional evidence 
and information is required with regard to his claims.  He 
was also provided an opportunity to inform VA of any 
pertinent evidence through the Board's remands, and was 
informed that VA would attempt to obtain any evidence he 
reported.

Transcripts of a personal hearing and travel board hearing as 
well as copies of examination reports and necessary medical 
opinions are of record.  The factual development in this case 
that is reflected in the record indicates no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claims.  38 U.S.C.A. § 5103A.

Factual Background

Service connection for right shoulder and left ring finger 
disabilities were established in a February 1960 rating 
decision and non-compensable (zero percent) ratings were 
assigned based on the severity of the disabilities at that 
time.  The veteran is noted to be right-handed.

Progress notes from the VA Outpatient Clinic in Huntsville, 
Alabama (OPC) dated in April 1992 show that the veteran 
complained of increased right shoulder pain. 

In April 1992 the veteran underwent a VA examination.  He 
complained of pain with motion of the right shoulder.  There 
was no evidence of cyanosis, clubbing, or edema.  The right 
shoulder had a large lump over the right acromioclavicular 
(AC) joint.  Decreased range of motion of the right shoulder 
was present and the veteran was unable to raise his right 
shoulder above perpendicular to the ground because of the 
pain.

OPC treatment notes dated in March and November 1992 indicate 
that the veteran complained of pain with all right shoulder 
movement.  

At a personal hearing at the RO in January 1993, the veteran 
testified that he could raise his arm parallel to his 
shoulder.  There was pain with any activity of the right arm, 
which radiated from the shoulder to the arm that included 
burning and tingling.  He also stated that he had weakness in 
his right arm.

Progress notes dated in July 1993 from the OPC show that the 
veteran complained of pain with any motion of the right 
shoulder and difficulty working above his head or with 
repetitive motion.  He also complained of numbness and 
tingling.  Forward flexion and abduction of the right 
shoulder was to 90 degrees.  In July 1994 forward flexion of 
the right shoulder was to 80 degrees and abduction was to 90 
degrees.  External rotation was to 35 degrees.  In August 
1994 a right shoulder arthrogram was performed, which 
revealed a normal right shoulder.  X-rays revealed 
degenerative joint disease of the AC joint with no other 
significant abnormality.

The veteran underwent a VA examination in March 1998.  On 
physical examination the veteran could not lift the right arm 
laterally to more than approximately 40 degrees from vertical 
while he could push it forward fully.

The veteran underwent a VA examination in August 1998.  Range 
of motion tests for the veteran's shoulders revealed flexion 
to 30 degrees on the right and to 160 degrees on the left.  
Shoulder abduction was to 28 degrees on the right and to 164 
degrees on the left.  Shoulder internal rotation was to 12 
degrees on the right and to 71 degrees on the left.  Shoulder 
external rotation was to 10 degrees on the right and to 60 
degrees on the left.  The veteran was noted to have loss of 
shoulder function due to pain.

Treatment records from the Birmingham VA Medical Center 
(VAMC) show that X-rays of the veteran's shoulders taken in 
August 1998 revealed mild degenerative changes of the AC 
joints bilaterally with the right greater than the left.  
Progress notes dated in January 2000 note a rotator cuff tear 
and degenerative joint disease of the right shoulder.  An X-
ray examination in January 2000 revealed no evidence of 
fracture, subluxation, or other acute bone oar joint 
abnormality of the left shoulder.  X-rays of the right 
shoulder revealed arthritic change, but was interpreted as 
otherwise negative.  Notes dated in February 2000 include 
complaints of bilateral shoulder pain.  

A treatment record dated in March 2000 shows that the veteran 
complained of bilateral shoulder pain that increased when 
abduction or flexion above 45 degrees was attempted.  
Palpation at the lateral edge of the acromial process was 
tender bilaterally and at coracoid process bilaterally.  
There was no gross laxity apparent in the shoulders, but 
there was marked protraction of scapulae with mildly forward 
head.  External rotation of the arm was limited by guarding 
and complaints of pain.  Range of motion of the arm was 
estimated at 45 degrees, and isometric resisted flexion, 
abduction, and external rotation produced complaints of 
discomfort bilaterally at the anterior shoulder.  Mild 
glenohumeral and moderate AC joint degenerative changes were 
also revealed bilaterally with the right greater than the 
left in a March 2000 X-ray report.  In August 2000 the 
veteran also complained of bilateral shoulder pain.  

The veteran underwent a VA examination in October 2000.  The 
veteran indicated that he had to use his left arm and 
shoulder because he was unable to use his right arm and 
shoulder.  He also stated that he was unable to sleep on 
either shoulder due to chronic pain.  With regard to his left 
ring finger, the veteran indicated that he was unable to 
fully extend it and was unable to make a fist with his left 
hand.  He also indicated that he had difficulty performing 
his job because he was unable to "set up work" by picking 
up items and placing them in a certain way.  

On examination of the shoulders there was no cyanosis, 
clubbing, or edema.  There was a rather marked bony 
prominence over the right shoulder.  The veteran had almost 
no range of motion or abduction of either arm.  The abduction 
was barely to 10 degrees bilaterally.  He was able to extend 
his arms anteriorly to 7 degrees, but was unable to move his 
arms posteriorly at all.  The fourth finger of the left hand 
appeared to be a trigger finger.  X-rays were positive 
bilaterally for degenerative arthritis of the shoulder.  The 
examiner's impression was frozen shoulder bilaterally due to 
trauma on active duty.  The examiner was unable to state 
whether the veteran's right shoulder problems directly caused 
the left shoulder problems, but did state that the right 
shoulder disability certainly caused increased use of the 
left shoulder.

A VA outpatient treatment record dated in November 2000 shows 
that the range of motion of the veteran's right shoulder was: 
abduction to 35 degrees, forward flexion to 45 degrees, and 
external rotation to 45 degrees.  Range of motion of the left 
shoulder was abduction to 90 degrees, forward flexion to 90 
degrees, and external rotation to 45 degrees.  An X-ray 
examination reportedly showed acromioclavicular arthritis, 
but no glenohumeral arthritis of an unspecified shoulder.  
The impressions were right rotator cuff tear and excision, 
and impingement with acromioclavicular arthritis.

In March 2001 a physical examination revealed a positive 
impingement sign in both shoulders.  The veteran again had 
tenderness of the AC joint with a prominent area around the 
joint.  

In a statement dated in July 2001 from James D. Ashmore, MD, 
a private physician, he indicated that the veteran's right 
shoulder had traumatic osteoarthritis and was tender with no 
evidence of edema.  X-rays of the right shoulder revealed 
articular cartilage loss to a moderate degree at the 
acromioclavicular (AC) joint.  There was also evidence of 
degenerative changes at the glenohumeral joint.

The veteran testified during the August 2001 hearing that he 
could not reach up to fix his shirt collar with his right 
hand, and could not lift objects sideways.  His wife noticed 
that the veteran's right shoulder was hot to the touch.  With 
regard to the left shoulder, the veteran stated that he used 
his right shoulder more because he could not bear weight on 
his right shoulder.  He recalled a specific incident when an 
inability to bear weight on his right shoulder caused him to 
fall on his left shoulder.  The veteran also testified he had 
numbness in the area of the knuckle joint on his left ring 
finger to the end, had difficulty gripping things at times, 
and developed cramps in his finger while driving.

In a letter dated in August 2001 Dr. Ashmore stated that 
because the veteran was unable to use his right shoulder, 
overuse of the left shoulder resulted in injury.  He 
elaborated that the problem the veteran has with his left 
shoulder was at least as likely as not secondary to the 
veteran's service-connected right shoulder.

Analysis

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

1.  Right Shoulder

The veteran's right shoulder disability is rated according to 
the criteria set forth in Diagnostic Code 5200, 
scapulohumeral articulation ankylosis.  Under this Code, 
unfavorable ankylosis in which the scapula and humerus move 
as one piece and abduction limited to 25 degrees from the 
side warrants a 50 percent rating for the dominant arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5200.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet App 
524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY 
(28TH Ed. 1994) at 86.).

The medical evidence of record shows that movement of the 
veteran's right arm has at times been severely limited due to 
his right shoulder disability.  His most recent VA 
examination in October 2000 revealed that he had almost no 
range of motion or abduction of the right arm.  While 
subsequent treatment records show a somewhat greater range of 
motion.  In any event 50 percent is the maximum evaluation 
for ankylosis under Diagnostic Code 5200.  

The veteran may only receive a higher rating if another 
Diagnostic Code allows for disability ratings greater than 50 
percent for a shoulder disability.  In this instance, the 
only diagnostic code related to the shoulder that allows for 
a higher rating is Diagnostic Code 5202, which provides for 
evaluation of other impairment of the humerus.  This 
Diagnostic Code provides for a 60 percent rating for a 
dominant arm where there is nonunion (false flail joint) of 
the humerus.  An 80 percent rating is warranted for a 
dominant arm for loss of the humerus head (flail shoulder).  
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2001).  

Repeated X-ray examinations have failed to reveal any 
evidence of false flail joint or flail shoulder.  As there is 
no evidence of loss of the humeral head or nonunion of the 
humerus, there is no factual basis on which to grant a higher 
evaluation under Diagnostic Code 5202.

At times the veteran has reported that his shoulder 
disability interferes with his employment.  These statements 
can be viewed as raising the question of entitlement to an 
extraschedular rating.  Spurgeon v. Brown, 10 Vet App 194 
(1997)

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1) (2001), 
the Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  

Moreover, the Court has not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321 in a March 2001, statement of the case.  Accordingly 
consideration of this question by the Board does not 
prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

The veteran's right shoulder disability has not required any 
recent periods of hospitalization.  Therefore the Board 
cannot find that the disability has required frequent periods 
of hospitalization.  At the hearing before the undersigned, 
the veteran testified that he was able to work as much as 56 
hours per week, despite his shoulder disability.  He 
suggested that he was successful in his current employment.  
Therefore, marked interference with employment is not shown, 
and referral for consideration of an extraschedular rating is 
not warranted.

Since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for residuals of 
a right shoulder injury, the benefit of the doubt doctrine 
does not apply and the claim is denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2001).


2.  Left Ring Finger

The veteran's service-connected left ring finger disability 
has been rated as noncompensably disabling under Diagnostic 
Code 7804-5227.  Diagnostic Code 5227 of the Rating Schedule 
provides that favorable or unfavorable ankylosis of an 
individual finger, other than the thumb, index, or middle 
will be evaluated as noncompensable.  Extremely unfavorable 
ankylosis will be rated as amputation under Diagnostic Codes 
5152 through 5156.  

Extremely unfavorable ankylosis exists where all joints of 
the finger are fixed in extension or in extreme flexion, or 
where there is rotation and angulation of bones.  Note (a) 
following Diagnostic Code 5219.

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation.  (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 cms.) of the median transverse fold of 
the palm; when so possible, the rating will be for favorable 
ankylosis, otherwise unfavorable.  Notes preceding Diagnostic 
Code 5220.  

When only one joint of a digit is ankylosed or limited in its 
motion, the rating determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 cm.) of 
the median transverse fold of the palm when so possible, the 
rating will be for favorable ankylosis, otherwise 
unfavorable.  Limitation of motion of less than one inch is 
not considered disabling.  38 C.F.R. § 4.71a, note (3) 
(2001).  

Diagnostic Code 7804, superficial scars, provides for a 10 
percent rating for a scar that is tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001).  An October 2000 VA examination report does not 
indicate that there was any pain or tenderness associated 
with the veteran's scar; therefore, a compensable rating is 
not warranted under this Code.

The Board has also considered other applicable rating codes 
related to function of the hand.  In this regard, Diagnostic 
Code 5309, injuries to Muscle Group IX, has been considered.  
This Code pertains to muscular function.  The forearm muscles 
act in strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  
Intrinsic muscles of hand: thenar eminence; short flexor, 
opponens, abductor and adductor of thumb; hypothenar 
eminence; short flexor, opponens and abductor of little 
finger;4 lumbricales; 4 dorsal and 3 palmar interossei.  It 
is also noted that the hand is so compact a structure that 
isolated muscle injuries are rare, being nearly always 
complicated with injuries of bones, joints, tendons, etc.  
Rate on limitation of motion, minimum 10 percent.  38 C.F.R. 
§ 4.73, Diagnostic Code 5309.  

As reported in the October 2000 VA examination report, the 
objective findings show the veteran cannot fully extend his 
left ringer and has trigger finger.  As previously stated, 
the demonstrated limitation of motion of the left ring finger 
would not warrant a compensable rating under Code 5227; 
however, under Code 5309, which addresses muscular 
disabilities, a minimum of 10 percent is warranted for 
limitation of motion.  Based on the evidence of trigger 
finger, the Board finds that the veteran's disability is more 
appropriately rated under Diagnostic Code 5309.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Limitation of motion of the left finger would only warrant a 
higher rating of 20 percent in the case of extremely 
unfavorable ankylosis, which is rated as amputation under the 
provisions of Diagnostic Code 5155.  Ankylosis is considered 
to be extremely unfavorable when all of the joints of the 
finger are in extension or in extreme flexion, or when there 
is rotation or angulation of the bones.  There is no basis 
for assigning a rating greater than 10 percent since the 
medical evidence does not show that all of the joints of the 
left ring are in extension or extreme flexion.  The trigger 
finger would involve only a momentary arrest of flexion or 
extension.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, p. 504 
(26th Ed. 1984).

However, the trigger finger is indicative of limitation of 
motion.  Since the disability picture present more nearly 
approximates a compensable rating under Diagnostic Code 5309, 
a rating of 10 percent, and no more, is warranted for 
residuals of a laceration to the left ring finger.  Since the 
veteran's limitation of motion is only momentary, he does not 
have limitation of motion that is moderately severe so as to 
warrant a higher evaluation under Diagnostic Code 5309.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  See Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury. See 38 C.F.R. § 3.310(a); see also Harder 
v. Brown , 5 Vet. App. 183, 187-89 (1993).  That regulation 
has been interpreted to permit service connection for the 
degree of aggravation to a non-service-connected disorder 
that is proximately due to or the result of a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Under such circumstances, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.

The veteran contends that his left shoulder disorder is 
secondary to his service-connected right shoulder disability.  
Both a VA examiner and the veteran's private physician have 
stated that the veteran's inability to use his right shoulder 
resulted in increased use of the left shoulder.  Although the 
VA examiner was unable to state whether the right shoulder 
disability caused the left shoulder disorder, the veteran's 
private physician stated that overuse of the left shoulder 
did result in injury to it.  He further opined that it was at 
least as likely as not that the left shoulder disability was 
secondary to the right shoulder disability.  The Board finds 
the opinion to be both credible and persuasive because both 
physicians have acknowledged that the service-connected right 
shoulder disability resulted in overuse of the left shoulder.  
It is also plausible that overuse for over forty years could 
result in injury.  

The only competent medical opinion is to the effect that the 
left shoulder disability is due to the service connected 
right shoulder disability.  Since all of the evidence is in 
favor of the veteran's claim, the Board finds that service 
connection for a left shoulder disorder secondary to a 
service-connected right shoulder disability is required.


ORDER

Entitlement to an increased evaluation for residuals of a 
right shoulder injury is denied.

A 10 percent rating for residuals of a laceration of the left 
ring finger is granted, subject to the applicable criteria 
governing the payment of monetary benefits.

Service connection for a left shoulder disability is granted.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

